Citation Nr: 0328761	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran served on active duty from June 1948 to April 
1952, from November 1957 to November 1960, and from July 1963 
to May 1977.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision, by which the RO denied service connection for the 
cause of the veteran's death on the basis that the 
appellant's claim was not well grounded.

The Board previously remanded this matter in October 2001 for 
additional development in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  As part of 
that development, the Board asked that the RO arrange for a 
review of the record by an examiner who would consider the 
appellant's statements regarding onset of the veteran's use 
of tobacco and his continued use thereafter.  The examiner 
was, among other things, asked to render an opinion as to 
whether it was as likely as not that the veteran acquired 
nicotine dependence during military service.  A VA 
examination report dated in June 2003 was associated with the 
claims file showing that the claims files had been reviewed.  
The report noted that an April 1991 progress note presented a 
diagnosis of severe chronic obstructive pulmonary disease 
(COPD) and described the veteran as having a history of 
smoking 50 years with current smoking habits of 1/2 pack per 
day.  The report noted a VAMC admission review of 
psychosocial history dated in April 1993 that indicated that 
the veteran's duration of use of cigarettes was 50 years, 
forty years of which was at a 1 pack per day level.  The 
examiner related that this self-reported chronology indicated 
the veteran's "nicotine habit" began in 1943 and prior to 
entry into service.  The examiner opined that the claim of 
service connection for the veteran's nicotine addiction, and 
consequently any secondary conditions, is refuted by 
documented historical evidence.  

In a Written Brief Presentation dated in September 2003, the 
veteran's representative contended that rather than respond 
to the question posed by the Board in the remand, the 
examiner simply reported a history of nicotine use prior to 
service.  On this point, the Board notes that the medical 
question in need of answering is not whether there was 
evidence in the claims file to refute a claim of service 
connection for nicotine dependence.  Rather, the medical 
question is whether the veteran acquired nicotine dependence 
during military service.  In this regard, the Board observes 
that the determination of whether a veteran is dependent on 
nicotine is considered a medical issue.  VAOPGCPREC 19-97.  
As noted in VAOPGCPREC 19-97, the American Psychiatric 
Association has set out specific criteria for diagnosing 
substance dependence, including nicotine dependence.  Because 
the examiner's report fails to answer this pivotal medical 
question, the matter must be returned for additional 
development.  

Moreover, additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  On this point, 
the Board observes that the RO notified the appellant of the 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death by letter 
dated in August 2002.  The letter provided that the appellant 
return the information describing additional evidence or the 
evidence itself by September 2002.  However, it also noted 
that if the information or evidence was received within one 
year from the date of this letter, and the RO had decided 
that the appellant was entitled to VA benefits, the RO might 
be able to pay the appellant from the date it received the 
claim.  The letter sought evidence of treatment and release 
forms to authorize VA to obtain records from medical 
facilities, to include the Central Medical Consultants 
facility.  While the letter related that the appellant could 
take up to a year from the date of the letter to send the 
evidence needed, it told the appellant that the RO would 
decide the claim based only on the evidence in the claims 
file, if the requested information or evidence was not 
received by the September 2002 deadline.  



In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir., Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA § 5103 
notification was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.

Therefore, since this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a notice for 
additional evidence under 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the implementing regulations 
found at 38 C.F.R. § 3.159 are followed, 
with the exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, No. 02-
7007 (Fed. Cir., Sept. 22, 2003); Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In particular, the RO should 
again notify the appellant of any evidence 
or information needed to substantiate the 
claims and allow the appellant the 
statutorily prescribed one-year period in 
which to submit the requested evidence.  
Such notice should ask the appellant to 
provide a complete copy of the February 
1992 report by the Central Medical 
Consultants, if she has one.  

2.  After the above-requested development 
is completed, the RO should obtain a 
medical opinion from a physician as to 
whether, in the examiner's best medical 
judgment, it is at least as likely as not 
that the veteran acquired nicotine 
dependence as described in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) during military service.  If the 
examiner concludes that the veteran 
acquired nicotine dependence prior to 
service, the examiner should identify the 
evidence that clearly shows this.  The 
examiner should also opine as to whether it 
is at least as likely as not that the 
veteran's nicotine dependence chronically 
worsened during service.  If the examiner 
is of the view that the nicotine dependence 
either was acquired during service or was 
chronically worsened by service, then the 
examiner should render an opinion as to 
whether such nicotine dependence caused 
continued tobacco use after service and in 
turn contributed to the veteran developing 
the heart disease and/or COPD that in turn 
contributed to his demise.  In reaching 
these opinions, the examiner should review 
the claims file and explain the rationale 
for all opinions.  

3.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to review the VA 
examination report and ensure that it 
complies with the above request.  The RO is 
also asked to ensure that any additional 
development needed as a result of the 
evidence received through the above 
efforts, is accomplished.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and allow them an opportunity to 
respond thereto.

After giving the appellant an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

